


EXHIBIT 10.39

 

MAC-GRAY CORPORATION

 

LONG TERM INCENTIVE PLAN

(Amended and Restated as of February 3, 2012)

 

1.             Purpose.  This Plan is intended to create incentives for certain
executive officers and key employees of the Company and any Subsidiary to allow
the Company to attract and retain in its employ persons who will contribute to
the future success of the Company.  It is further the intent of the Company that
awards made under this Plan be used to achieve the twin goals of (i) aligning
executive incentive compensation with increases in stockholder value over the
long term, and (ii) using equity compensation as a tool to retain executive
officers and key employees.  In furtherance of the goals, it is the intention of
the Company that, except in limited circumstances, fifty percent (50%) of each
award made under this Plan will be made in the form of restricted stock units
and the remaining fifty percent (50%) in the form of stock options.  Additional
awards of restricted stock units only may be made for Annual Excess Awards.

 

2.             Definitions.  Capitalized terms not otherwise defined herein
shall have the meanings set forth below:

 

2.1          “Annual Target Award” shall mean, for any Participant, a percentage
of his or her base salary at the beginning of each Fiscal Year.

 

2.2          “Annual Excess Award” shall mean, for any Participant, a percentage
of his or her Annual Target Award.

 

2.3          “Committee” shall mean those members of the Compensation Committee
of the Board of Directors of the Company who are “non-employee directors” as
such term is defined under Rule 16b-3 promulgated under the Securities Exchange
Act of 1934, as amended.

 

2.4          “Company” shall mean Mac-Gray Corporation.

 

2.5          “Effective Date” shall mean February 27, 2006.

 

2.6          “Fiscal Year” shall mean the fiscal year of the Company, which is
the 12-month period ending December 31 of each year.

 

2.7          “Participant” shall mean any executive officer or key employee
recommended by the Chief Executive Officer and approved by the Committee
pursuant to Section 4 to participate herein.

 

2.8          “Performance Measure” shall mean, for any Fiscal Year, the specific
performance measure determined by the Committee for such Fiscal Year based on
one or more of the following criteria (which shall be applicable to the
organizational level specified by the

 

--------------------------------------------------------------------------------


 

Committee, including, but not limited to, the Company or any Subsidiary, a
division, an operating unit or a business segment of the Company or any
Subsidiary, or any combination of the foregoing):  (i) earnings before interest,
taxes, depreciation and amortization, with or without adjustments for interest
expense, capital expenditures and non-recurring, non-operating or extraordinary
items, including on a per share basis; (ii) return on equity, assets, capital or
investment; (iii) changes in the market price of the Stock; (iv) economic
value-added; (v) total stockholder returns; (vi) earnings (loss), including on a
per share basis; (vii) revenue or sales, (viii) cost savings or realization of
synergies; (ix) pre-tax or after-tax profit levels; (x) leverage or other
financial ratios, (xi) market share.

 

2.9          “Plan” shall mean the Mac-Gray Corporation Long Term Incentive
Plan, as amended from time to time.

 

2.10        “Stock” shall mean the common stock, par value $.01 per share, of
the Company.

 

2.11        “Subsidiary” shall mean any corporation or other entity in which the
Company has a controlling interest, either directory or indirectly.

 

3.             Administration.  The Committee shall have sole discretionary
power to determine the Performance Measure(s), their target amounts and their
relative weighting each year, to determine the vesting schedule for Annual
Target Awards and Annual Excess Awards, to interpret the provisions of this
Plan, to administer and make all decisions and exercise all rights of the
Company with respect to this Plan.  The Committee shall have final authority to
apply the provisions of the Plan and determine, in its sole discretion, the
amount of the Annual Target Awards and Annual Excess Awards for Participants
hereunder and shall also have the exclusive discretionary authority to make all
other determinations (including, without limitation, the interpretation and
construction of the Plan and the determination of relevant facts) regarding the
entitlement to benefits hereunder and the amount of benefits to be paid from the
Plan.  The Committee’s exercise of this discretionary authority shall at all
times be in accordance with the terms of the Plan and shall be entitled to
deference upon review by any court, agency or other entity empowered to review
its decision, and shall be enforced provided that it is not arbitrary,
capricious or fraudulent.

 

4.             Eligibility.  For each Fiscal Year, those executive officers and
key employees recommended by the Chief Executive Officer and approved by the
Committee shall be Participants.  The selection of an individual to be a
Participant in any one Fiscal Year does not entitle the individual to be a
Participant in any other Fiscal Year.

 

2

--------------------------------------------------------------------------------


 

5.             Annual Target Awards and Annual Excess Awards.  The Committee
shall determine the Annual Target Award and Annual Excess Award for each
Participant.  It is expected that 50 percent of the value of the Annual Target
Award shall be awarded annually in the form of stock options and 50 percent of
the value of the Annual Target Award shall be awarded annually in the form of
restricted stock units.  It is expected that 100 percent of the value of the
Annual Excess Award shall be awarded annually in the form of restricted stock
units.  Value for this purpose shall mean (a) in the case of stock options, the
Black-Scholes value of such stock options, and (b) in the case of restricted
stock units, the number of units subject to the award multiplied by the average
closing price of the Stock for the ten trading days immediately preceding the
award date.  Stock options shall have an exercise price equal to the fair market
value of the Stock on the date of grant and shall become exercisable over a
three-year period, at the rate of 331/3 percent each year, subject to continued
employment of the Participant by the Company or a Subsidiary.  Up to
331/3 percent of the restricted stock units subject to an award shall become
vested following each Fiscal Year on the date (the “Vesting Date”) on which the
Committee makes a determination regarding the achievement of the Performance
Measures for such Fiscal Year, subject to continued employment of the
Participant by the Company or a Subsidiary.  The actual number of restricted
stock units issued in respect of Annual Target Awards and Annual Excess Awards
that will vest on a particular Vesting Date will depend on the percentage of
each Performance Measure the Company achieved for the relevant Fiscal Year based
on a vesting schedule determined by the Committee and included in the relevant
restricted stock unit agreements.

 

The Committee shall review the Company’s audited financial statements promptly
after their preparation each year to determine the percentage of each
Performance Measure that was achieved for purposes of the Plan.  The Committee
shall have full discretion to modify the target amount for any Performance
Measure for any Fiscal Year at any time, including without limitation to take
into account any acquisitions or other corporate transactions occurring during
such Fiscal Year.  If on any Vesting Date all or some of the restricted stock
units subject to an award do not vest because the applicable Performance Measure
is not achieved at the requisite level, then such unvested restricted stock
units shall be forfeited.

 

In view of the Chief Executive Officer’s significant ownership position in the
Stock, he shall have the right, with respect to any award of restricted stock
units, to elect to have such restricted stock units settled in cash rather than
in Stock.  Further, with respect to any award of restricted stock units to a
Participant other than the Chief Executive Officer and provided that such
Participant is then in compliance with any applicable stock ownership guidelines
(as such compliance is determined by the Committee in its discretion), such
Participant shall have the right to elect to have such restricted stock units
settled in cash rather than in Stock (an “Election Right”).  The Chief Executive
Officer or such other Participant that is entitled to an Election Right, as the
case may be, may make such election to have an award of restricted stock units
settled in cash at any time within fifteen (15) days following the grant date of
such award, provided that Participants other than the Chief Executive Officer
that make the election for an award of restricted stock units in respect of the
Annual Target Award or Annual Excess Award for a particular Fiscal Year must
make the election for all restricted stock units granted to such Participant in
respect of the Annual Target Award and Annual Excess Award for such Fiscal
Year.  If an election to have an award settled in cash is timely made with
respect to an award, such award will be settled in cash on each applicable
Vesting Date with the payment amount equal to the aggregate number of restricted
stock units that vest on such Vesting Date multiplied

 

3

--------------------------------------------------------------------------------


 

by the closing price of the Stock on such Vesting Date.  If no such election is
timely made with respect to an award, such award will be settled in Stock.

 

6.             Forfeiture.  Unless otherwise determined by the Committee, a
Participant whose employment with the Company terminates for any reason prior to
fulfilling the vesting requirements for his or her stock options and restricted
stock units hereunder shall forfeit all rights to his or her stock options and
restricted stock units that remain unvested on his or her termination date.

 

7.             Amendment or Termination of Plan.  The Compensation Committee may
amend or terminate this Plan at any time or from time to time; provided,
however, that no such amendment or termination shall, without the written
consent of the Participants, in any material adverse way affect the rights of a
Participant with respect to benefits earned prior to the date of amendment or
termination.

 

8.             Limitation of Company’s Liability.  Subject to its obligation to
make payments as provided for hereunder, neither the Company nor any person
acting on behalf of the Company shall be liable for any act performed or the
failure to perform any act with respect to this Plan, except in the event that
there has been a judicial determination of willful misconduct on the part of the
Company or such person.  The Company is under no obligation to fund any of the
payments required to be made hereunder in advance of their actual payment or to
establish any reserves with respect to this Plan.  Any benefits which become
payable hereunder shall be paid from the general assets of the Company.  No
Participant, or his or her beneficiary or beneficiaries, shall have any right,
other than the right of an unsecured general creditor, against the Company in
respect of the benefits to be paid hereunder.

 

9.             Withholding of Tax.  Anything to the contrary notwithstanding,
all payments required to be made by the Company hereunder shall be subject to
the withholding of such amounts as the Company reasonably may determine that it
is required to withhold pursuant to applicable federal, state or local law or
regulation.  Withholding can be made in the form of Stock up to the minimum
withholding amount.

 

10.          Assignability.  Except as otherwise provided by law, no benefit
hereunder shall be assignable, or subject to alienation, garnishment, execution
or levy of any kind, and any attempt to cause any benefit to be so subject shall
be void.

 

11.          No Contract for Continuing Services.  This Plan shall not be
construed as creating any contract for continued services between the Company
and any Participant and nothing herein contained shall give any Participant the
right to be retained as an employee of the Company.

 

12.          Governing Law.  This Plan shall be construed, administered, and
enforced in accordance with the laws of the Commonwealth of Massachusetts.

 

13.          Non-Exclusivity.  The Plan does not limit the authority of the
Company, the Committee, or any subsidiary of the Company, to grant awards or
authorize any other compensation under any other plan or authority, including,
without limitation, awards or other compensation based on the same Performance
Measures used under the Plan.  In addition, executives not selected to
participate in the Plan may participate in other plans of the Company.

 

4

--------------------------------------------------------------------------------
